In re Bagwell, Dorothy M.; applying for writ of certiorari and/or review, stay; Parish of Bossier, 26th Judicial District Court, Div. “D”, No. 62939; to the Court of Appeal, Second Circuit, No. 18296-KW.
Granted. We agree with the court of appeal that the trial judge erred in issuing the subpoena duces tecum pursuant to La. Code Crim.P. art. 66. Discovery at this stage of the prosecution is governed by La.Code Crim.P. arts. 716, et seq. and any dispute concerning discovery or compliance with discovery should be handled in accordance with La.Code Crim.P. arts. 729, et seq. Case remanded to the district court with instructions to the trial judge to conduct a pretrial evidentiary hearing to determine whether the evidence obtained pursuant to the subpoena and derivative evidence obtained therefrom are properly discoverable or should be suppressed.